--------------------------------------------------------------------------------

Exhibit 10.33


Cooperation Agreement


This Cooperation Agreement (this “Agreement”) is entered into by and between the
following parties on July 30, 2010 (the “Effective Date”) in Beijing, PRC:


Party A: Fujian San’An Group Corporation
Registered Address: No. 1721, Lvling Road, Siming District, Xiamen, Fujian
Province.


Party B: EMCORE Corporation
Registered Address: 10420 Research Rd. SE, Albuquerque, NM, 87123 USA.


Collectively, referred to herein as the “Parties”, and individually each as a
“Party”.


Whereas,


The Shanghai Stock Exchange listed company, San’An Optoelectronics Co., Ltd.
(“San’An Optoelectronics”), which is controlled by Party A, and Party B have
entered into the Joint Venture Contract (the “JV Contract”), wherein San’An
Optoelectronics and Party B agree to jointly invest and establish Suncore
Photovoltaics Co., Ltd. (the “JV Company”).  In this Agreement, unless the
context otherwise requires, the capitalized terms herein shall each have the
meaning as defined in the JV Contract.


Based upon good-faith negotiations, Party A and Party B entered into this
Agreement relating to the cooperation between Party A and Party B in
establishing and operating the JV Company as follows.


Article 1. Technology Licensing and Assistance


1.1           Following the establishment of the JV Company, Party B shall, on a
preferential basis, provide a technology license and technical support at no
cost to the JV Company according to the relevant provisions of the Technology
License Agreement. Party B undertakes that, any company that Party B grants
manufacturing licenses to in other countries will not carry out manufacturing in
the People’s Republic of China (“PRC”, for the purpose of this Agreement, not
including Hong Kong, Macao and Taiwan), Hong Kong, Macao or Taiwan by utilizing
the intellectual property and know-how relating to Party B’s HCPV systems and
components for terrestrial solar power applications which are owned by Party B
so long as the JV Company is in compliance with the terms of the JV Contract.


1.2           Party A agrees to entrust Party B to prepare a development
strategy for renewable energy with HCPV terrestrial solar power application
solutions. Party B shall take into consideration industry surveys, the
competitive landscape, current market, challenges and opportunities, along with
any consultation services required by Party A. Party A shall pay Party B a
consultation fee of USD $8.5 million ($8,500,000) for the above-mentioned
services. Party A shall pay such consultation fees in installments as described
below to Party B, and Party B agrees that Langfang Emcore Optoelectronics Co.,
Ltd., its wholly owned subsidiary in the PRC, will receive all of the
consultation fees on its behalf (where any capital increase of the JV Company is
necessary, Party B may designate other third parties to receive the follow-on
installments of the consultation fees on its behalf).


1.3           The above-mentioned consultation fees shall be paid in the
following installment schedule:


1.3.1        Within 15 days after the date when the approval is granted by the
relevant PRC approval authority (as determined according to the date recorded on
the Foreign Invested Enterprise Approval Certificate of the JV Company), Party A
will pay Party B USD three million ($3,000,000);


1.3.2        Party A will pay Party B an additional USD $5.5 million
($5,500,000) at least 15 days prior to the expiration of the second contribution
period as set forth in Article 16 of the JV Contract;


1.4           In recognition of Party B’s contribution of the relevant
intellectual property and technology know-how associated with HCPV systems and
components for terrestrial solar power applications, Party A agrees to directly
award Party B a follow-on consultation fee payable in cash in case of each and
every increase to the JV Company’s capitalization following the initial
registered capital of USD 30 million of the JV Company. This requires that Party
B develops and releases a revised HCPV for terrestrial solar power applications
system product (each an “HCPV Release”) with a ten percent (10%) lower cost (the
“Cost Reduction Target”) than the immediately available previous version on the
condition that the product quality remains the same or better. For the avoidance
of doubt, the initial HCPV Release shall occur on the Effective Date. The amount
of the follow-on consultation fees shall be calculated as follows: the amount of
any additional registered capital increase in the JV Company times either of:
 
i)
ten percent (10%) in the event that Party B has complied with the 10% Cost
Reduction Target within eighteen (18) months of the previous HCPV Release, or

 
ii)
five percent (5%) in the event that Party B has complied with the Cost Reduction
Target within twenty four (24) months of the previous HCPV Release but after the
initial 18 months following the previous HCPV Release, or


 
1

--------------------------------------------------------------------------------

 

 
iii)
zero (0) in the event that Party B has not complied with the Cost Reduction
Target within twenty four (24) months of the previous HCPV Release.

 
iv)
As an example, and for the avoidance of doubt, in the event that Party B has
complied with the 10% Cost Reduction Target within 18 months of the Effective
Date or the previous HCPV Release, and in the event that the JV Company raises
an additional USD ten million ($10,000,000) in capital beyond the initial USD
thirty million ($30,000,000) in registered capital of the JV Company (the
“Second Funding”), then Party B shall receive from Party A as a follow-on
consultation fee at least 15 days prior to the expiration of the Second Funding,
an additional USD one million ($1,000,000).



1.5           Both Parties agree that,


1.5.1        Receipt of the consultation fees (including the follow-on
consultation fees) by Langfang Emcore Optoelectronics Co. Ltd. or other third
parties designated by Party B shall be deemed to constitute Party B’s receipt of
such fees. If within the periods set forth under Article 1.4 above, Party B has
not received all of the consultation fee that it is due, then Party B has the
right to decline to perform its obligations under the JV Contract (including,
without limitation, the obligation to contribute the initial capital
contribution that it subscribed for), and if Party B suffers any losses due to
Party A’s failure to pay the consultation fees in a timely manner, then Party A
shall fully compensate Party B for its losses. However, if Party B’s inability
to receive all the consultation fees is caused by Party B or other third parties
designated by Party B, Party A shall not have any liability and Party B shall
continue to be obligated to perform its contribution obligations.


1.5.2        Party B will nominate Mr. Charlie Wang as the initial General
Manager of the JV Company, and Party A agrees that it will cause the Board
directors appointed by San’An Optoelectronics to approve Mr. Charlie Wang as the
initial General Manager of the JV Company. If Mr. Charlie Wang cannot hold the
position of the initial General Manager of the JV Company due to Party B’s
causes, Party A will deduct USD 500,000 from the consultation fees to be paid to
Party B as set forth in Article 1.2 above.


1.5.3        If, a) Party A fully performs its obligation of paying the
consultation fees in accordance with this Agreement, and b)Party B violates the
Technology License Agreement and grants any other third party exclusive
manufacturing rights in the PRC, Hong Kong, Macau or Taiwan to manufacture the
Licensed Products (as defined in Technology License Agreement), then Party B
shall be obligated to repay Party A the consultation fees received under this
Agreement and continue to perform its obligations under the JV Contract and the
Technology License Agreement.


1.5.4        On the condition that Party A fully performs its obligation of
paying the consultation fees in accordance with this Agreement, then Party B
shall be obliged to strictly perform the Technology License Agreement; if Party
A violates this Agreement and/or declines or delays to pay the consultation
fees, which leads to the termination of this Agreement, then Party B is entitled
to terminate the JV Contract and the Technology License Agreement, and Party A
shall fully compensate Party B’s liabilities or losses arising out of the
termination of the JV Contract and the Technology License Agreement.


Article 2. Product Sales and Operation of the JV Company


2.1           Upon the execution of the JV Contract, Party A undertakes and make
sure relevant clients to issue a non-cancelable, non-returnable purchase order
of 10MW (megawatts) with a unit price of USD 2 dollars/Watt (HCPV modules and
systems) for terrestrial solar power applications to the JV Company, and pay the
JV Company a down payment of no less than 10% of the value of such 10-MW
purchase order or USD 2 million within five (5) days of the execution of the JV
Contract. Party B agrees to make all commercially reasonable efforts to assist
the JV Company in delivering all of the ordered products before the end of June,
2011. The final version of the delivered products shall be required to pass the
IEC62108 certification, and the product quality and performance shall satisfy
relevant standards.


2.2           In the event that the JV Company has any working capital
requirement, Party A agrees that it shall be solely responsible for directly
providing loans in a cumulative amount of no less than RMB 200 million to the JV
Company (in the manner of a banking entrustment loan),and/or guarantees for such
loans, to meet the JV Company’s requirements for working capital , and the JV
Company shall pay reasonable interest for and guarantee the security of such
loans.


Article 3. Intentionally deleted.


Article 4. Intentionally deleted.


Article 5. Confidentiality


The parties have executed a separate non-disclosure agreement dated the
Effective Date of this Agreement (the “NDA”), which shall govern the definition,
disclosure and use of confidential information. Any confidential and/or
proprietary information disclosed in connection with this Agreement, by either
Party, is subject to and governed by the terms of the NDA.

 
2

--------------------------------------------------------------------------------

 

Article 6. Breach of Contract


6.1           Both Parties to this Agreement shall strictly perform the
provisions in the Agreement. If there is a material default, by either Party,
then the defaulting Party shall indemnify the non-defaulting Party for all
economic loss.


6.2           The government of the PRC or of the U.S.A requires any material
alteration, modification or other actions of the rights and obligations of
either Party under this Agreement, or the government of the PRC or of the U.S.A
disapproves this Agreement or the transactions herein, which prevents either
Party from achieving its business objectives. In this case, this Agreement shall
be terminated. In the event of such a governmental notice, the Party receiving
such notice will promptly provide the other Party with written notice outlining
the nature of the government development. The occurrence of the situation in
this clause shall not constitute the breach of either Party.


6.3           Termination of this Agreement or dissolution of the JV Company for
any reason shall not release a Party from any liability for default which at the
time of termination or dissolution has already accrued to the other Party, or
which thereafter may accrue to the other Party in respect of any act or omission
prior to such termination or dissolution.


Article 7. Effectiveness and Termination


7.1           Upon the execution of this Agreement by both Parties, this
Agreement shall commence as of the Effective Date.


7.2           In the event the JV Company is dissolved, terminated or revoked
for whatever reason, this Agreement shall be terminated concurrently. In the
event that Party A fails to pay Party B, when due, any portion of the
consultation fees described in Articles 1.2 or 1.4, or otherwise breaches its
obligations under Article 2.1 or 2.2, Party B may terminate this Agreement with
thirty (30) days’ prior written notice to Party A.


Article 8. Originals


This Agreement will be prepared in two originals, and Party A and Party B shall
keep one original respectively.


Article 9. Additional Terms


For the avoidance of doubt, the Parties agree and acknowledge that the following
provisions from the JV Contract are herein incorporated by reference and shall
substantively apply to this Agreement and to the Parties hereof :


Article 48. Force Majeure
Article 49. Public Disclosure
Article 52. Notice
Article 53. Governing Law
Article 54. Dispute Resolution
Article 55. Amendment and Effectiveness (except for the third paragraph)
Article 60. Waiver and Severability
Article 61. Headings


 (No text hereinafter)



(Execution Page)


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first above written by their duly authorized representatives.


Party A: Fujian San’An Group Corporation. (chop)
Legal Representative (Authorized Representative)
/s/ Mr. Xiucheng Lin, Chairman
 
 
Party B: EMCORE Corporation
Legal Representative (Authorized Representative)
/s/ Hong Q. Hou, President and CEO


Date:  July 30, 2010

 
3

--------------------------------------------------------------------------------